Citation Nr: 1711792	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for lumbar spine degenerative disc disease prior to May 21, 2010 and to a rating higher than 10 percent thereafter. 

2.  Entitlement to an effective date earlier than May 24, 2010, for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Veteran testified before the undersigned at the Central Office hearing in Washington, DC.  A transcript of the hearing is associated with the claims file.

This case was remanded for further development in February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of a compensable rating for lumbar spine degenerative disc disease prior to May 21, 2010 and to a rating higher than 10 percent thereafter.  In relation to his claim, the Veteran was last examined in February 2016.  The Board notes, however, that since the last VA examination, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

At present, the medical evidence of record to include the February 2016 VA examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's lumbar spine service-connected disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

The Board also observes that, during the February 2016 VA examination, it was shown that the Veteran had no pain on examination and that his range of motion was normal in all spheres.  The Veteran reported, however, during the examination that he had flare ups of the back that he described as very dull/achy pain and that during the flare ups it is difficult for him bend or move the core section of his body.  He further reported that he had approximately 30 percent of the strength that he used to have and that his back snaps, crackles and pops every day.  Outpatient treatments records also show continued complaints of back pain.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, it is not possible to predict when the Veteran will have a flare of back pain and, thus, schedule the Veteran during a flare of back disability.  On remand, he should be advised to report for treatment during a flare of disability and request the examiner to record range of motion findings.  

The issue of entitlement to TDIU prior to May 24, 2010 is inextricably intertwined with the above issue and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  On remand, ongoing VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records since June 2013.

2.  Advise the Veteran to report for treatment during a flare of disability and request the examiner to record range of motion findings.  Additionally, request the Veteran to advise VA if range of motion findings are recorded during a flare of disability.

3.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.

In accordance with the latest worksheets for rating the lumbar spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should also address all neurological disabilities associated with his lumbar spine disability. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal and the intertwined issue of entitlement to an effective date earlier than May 24, 2010, for the grant of entitlement to a total disability rating based upon individual unemployability.  The AOJ should also consider the propriety of separate ratings under all potentially applicable diagnostic codes.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

